Still fresh in our minds is
the strong plea made by the leaders of the world at
their historic meeting on the eve of this fifty-fifth
Assembly for a universal recommitment to
multilateralism and to the purposes and principles of
the United Nations. Their Declaration at the Summit's
end was unanimous and unambiguous. Humanity's
future lies in the hands of this Organization and its
ability to create a new global order for the promotion
of peace and development. It is a conclusion which the
Assembly must take to heart if it is to fulfil this urgent
mandate.
I am confident that our task will be facilitated by
our President's skilful direction. Coming from Finland,
a country that has been forged by history on the anvil
of political, economic and social endurance, he will
undoubtedly bring to bear on our deliberations a sense
of purpose and urgency. In congratulating him on his
election, Guyana pledges a readiness to cooperate to
make this Assembly abundantly successful.
My delegation also offers its appreciation and
thanks to His Excellency Mr. Theo-Ben Gurirab for the
able leadership he provided the fifty-fourth General
Assembly.
Our gratitude is also due to Secretary-General
Kofi Annan, who continues to manage the Organization
with a sure and steady hand. The report that he
submitted to the Assembly, “We the peoples — the role
of the United Nations in the twenty-first century”,
amply addresses the many important challenges that lie
ahead of us. It is well worth our study to see what
measures the Assembly can take to promote global
peace and development through strengthening of the
Organization.
As the report demonstrates, a high level of
tension now exists in the governance of the global
economy. While it has been generally acknowledged
that markets offer opportunities for growth and
development, there is still the caveat against excessive
reliance on them. As many developing countries have
discovered, the market is often blind to their particular
circumstances and needs. Their concerns have raised
serious questions about the fairness of the trading
system, leading to much public protest, as was
dramatically expressed in Seattle and almost every city
where the Bretton Woods institutions and the World
Trade Organization (WTO) have tried to hold meetings.
The message is clear: the international
community must find a consensus on ways and means
to ensure more democratic governance in international
affairs so that the developing countries can have a
greater say in shaping their own future.
The gap between the richest and poorest countries
has widened so dramatically during recent years that
strong and urgent action must be taken to avoid a major
human disaster. For most developing countries such as
my own, a scarcity of financial and human resources
places serious constraints on the policy options they
are able to exercise. Despite the fact that many have
embraced market-based reforms and democratic
governance, they have had limited success in
improving the socio-economic conditions of their
people.
Their efforts to undertake important reforms and
to lift themselves up by their boot-straps have been
rewarded by a denial of much-needed assistance to
sustain the progress achieved. The hostile international
environment in which they find themselves not only
21

frustrates their economic and social development but
also renders the strengthening of the democratic
process extremely difficult.
Thus, while globalization has benefited strong
economies, it has weakened many developing countries
and forced them into the backwaters of development.
Severe economic and social dislocation has followed in
many cases, accentuating the particular vulnerabilities
of small economies, many of which are often
dependent on a single agriculture crop for the
livelihood of their peoples. While the proponents of
economic liberalization contend that the market offers
“a level playing field”, they conveniently forget and
fail to realize that the players are not equally matched
and that the rules of the game are stacked in favour of
the strong. The weak can hardly compete and are
eventually marginalized. Indeed, it is a zero-sum game,
where both winners and losers are known in advance.
The majority of developing countries continue to
be crippled by weak infrastructure such as roads,
communications and other physical requirements and
the inadequacy of skilled labour to take advantage of
opportunities in the market. Moreover, they must face
not only high production costs but also low prices and
inadequate access to markets. Trade liberalization has
also led to a rapid growth in imports by developing
countries, while their own exports remain sluggish and
their trade deficit widens. In the process, Governments
lose much-needed revenues from duties and taxes,
which hitherto made an appreciable contribution to the
national budget.
Meanwhile, official development assistance has
fallen to its lowest since the target of 0.7 per cent of
Gross National Product (GNP) was established by the
United Nations in 1970. Only four countries —
Denmark, the Netherlands, Norway and Sweden —
have reached the mark. On average, developed
countries contribute less than a third of this target
figure, with the richest countries contributing even less.
Assistance is now apparently seen by some as both
wasteful and wasted, a perception which may serve to
explain this rapid decline. Yet for many of the poor
developing countries, such assistance is indispensable
if they are to improve their economic performance. To
make matters worse, they find it difficult without the
requisite technology and human resource base to attract
foreign direct investment, which is increasingly
concentrated in a small number of emerging
economies.
The challenge facing the international community
and policy-makers in the new millennium, therefore, is
to redress these inequities in the global economy in a
comprehensive and sustainable manner so as to ensure
the smooth integration of developing countries, in
particular the smaller economies, into the globalizing
world economy. Developing countries are not asking
for charity — merely the opportunity to develop their
potential and to take their rightful place in the
international community. As they have said, they
recognize their primary responsibility for their own
development. They ask only for assistance in creating a
domestic environment that will enable them to
participate fairly in the global economy.
A helpful measure would be to integrate
transition periods into current economic models and
make provisions for targeted assistance to small
economies. Another would be to provide significant
debt relief and debt cancellation as necessary, together
with development assistance to boost the overall
productive capability of developing countries.
Developed countries could also assist in
promoting regional integration, as well as South-South
cooperation, to allow developing countries to benefit
from the many complementarities that they possess.
Equally indispensable is the provision of new and
additional resources through the establishment of a
global development fund that would help to bridge the
gap between the developed and developing worlds. An
action-oriented programme, somewhat along the lines
of the post-Second World War Marshall Plan, is
necessary to achieve meaningful progress.
Policies aimed merely at creating unsustainable
social safety nets are hardly lasting solutions. The root
causes of the social and endemic problems of the
developing countries, which ultimately lead to global
instability, must be addressed. To this end, we must
find a way to direct aid and investment into building
capital, both human and physical. We cannot speak
seriously of closing the digital divide in an
environment in which many Governments are
struggling to meet even the most basic needs of their
populations and where degraded infrastructure does not
support a “communications revolution”.
In this context, we have noted the Secretary-
General's initiative to forge a global compact between
the United Nations, the private sector and non-
governmental organizations in an effort to maximize
22

the development effort. Such a strategic alliance can
indeed enhance cooperation on a wide array of global
issues, including aid, trade and investment, and
protection of the environment as well as satisfy urgent
education, health and housing needs. To succeed,
however, such a compact must be based on mutual
understanding and respect through a clear definition of
the respective roles of the partners. There must be
common objectives and agendas, as well as a clear
definition of the roles of each partner.
Finally, the international community, and more
particularly the developed North, must recognize the
close link between freedom from want and freedom
from fear — between development, peace and stability.
At the national level, we know that good governance
must be practised to ensure that the population are
protected from all forms of oppression and allowed to
enjoy their inalienable human rights. Correspondingly,
at the international level, the principles of the Charter,
as well as the laws which we, as civilized nations, have
come to accept, must be respected to provide an
environment conducive to development.
In chapter IV of his report the Secretary-General
remarks:
“Economic globalization has largely eliminated
the benefits of territorial acquisition, while the
destructiveness of modern warfare has increased
its costs.” (A/54/2000, para. 192)
This lesson must be learned by States which, despite
their professed commitment to the Charter, often resort
to various forms of coercion in international relations.
The United Nations, and more particularly the Security
Council, should not — and, indeed, must not —
tolerate such actions. All disputes must be resolved
through peaceful means.
While many of the proposals made by the
Secretary-General in his report will undoubtedly help
to contain the threats to peace and development in the
twenty-first century, we rather fear that they will be
insufficient to meet our requirements if they are
pursued in a piecemeal fashion without a more
comprehensive and holistic framework. It is for this
reason that Guyana sought the inclusion on this year's
agenda of an item on promoting a new global human
order. Time does not allow me to provide the details of
this initiative. However, so that the concept may be
more fully understood and widely supported, I have
asked that, along with copies of my statement, an
explanatory memorandum outlining the aim of our
proposal be circulated. Very shortly we will also make
available a more extensive document that could serve
as the basis for discussion in plenary session. It is our
hope that out of this consideration will emerge a
resolution that expresses the determination of the
international community to find a consensus on the
way forward to securing global peace and
development.
The time is now opportune, I believe, for us to
summon up our collective political will to devise a
common and cogent strategy for managing the global
agenda in the twenty-first century. Should we fail to
heed this imperative, we will continue to plough the
sea and reap only disillusionment and despair. This
Millennium Assembly affords us a singular opportunity
to define the terms and conditions of a new global
partnership. Let us not waste it in futile debate, but,
rather, use it to give new hope to our peoples for a
better future.






